Citation Nr: 0726823	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus as a result of exposure to herbicides.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Chairman of the Board has imposed a temporary stay in 
adjudicating claims alleging entitlement to the presumption 
of exposure to herbicides based solely on the receipt of the 
Vietnam Service Medal.  See Chairman's Memorandum, No. 01-06-
24 (Sept. 21, 2006); Haas v. Nicholson, 20 Vet. App. 256 
(2006).  This claim is not subject to the temporary stay as a 
decision can be reached independent of the receipt of the 
Vietnam Service Medal.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran set foot in the Republic of Vietnam in September 
1966 by way of visitation, and holds a current diagnosis of 
type II diabetes mellitus.


CONCLUSION OF LAW

Type II diabetes mellitus is presumed due to exposure to 
herbicides in service.  38 U.S.C.A. §§ 101(29), 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006); 50 Fed. 
Reg. 15848, 15849 (Apr. 22, 1985).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  As the Board finds that the 
claim has been substantiated, a discussion of the VCAA is not 
warranted.  Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).

The veteran claims entitlement to service connection for type 
II diabetes mellitus as a result of exposure to herbicides.  
His private clinical records show a diagnosis of type II 
diabetes mellitus based upon repeatedly elevated blood 
glucose levels.  The dispositive issue on appeal concerns 
whether he is presumed to have been exposed to herbicides in 
service, as contemplated in 38 C.F.R. § 3.307(a)(6)(iii), to 
warrant service connection for type II diabetes mellitus on a 
presumptive basis.  See 38 U.S.C.A. §§ 101(29), 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313 (2006).

The provisions of 38 C.F.R. § 3.307(a)(6)(iii), the 
implementing regulation of 38 U.S.C.A. § 1116(f) that provide 
a presumption of exposure to herbicides, state as follows:

A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an 
herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not 
exposed to any such agent during that service.  
The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide 
agent shall be the last date on which he or she 
served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and 
service in other locations if the conditions of 
service involved duty or visitation in the 
Republic of Vietnam. 

The veteran's personnel records establish that he served 
aboard the USS RENVILLE from February 16, 1966, to October 
12, 1966, rendering him eligible for the Vietnam Service 
Medal.  An authentic copy of the USS RENVILLE's 1966 cruise 
book, provided by the veteran, indicates that the USS 
RENVILLE arrived at Danang Harbor at the first of September 
to relieve the USS CAVALIER of duties as Station Ship, 
Danang.  It is noted that liberty leave, which was not 
allowed in Danang, was replaced by department beach parties 
at Monkey Mountain Beach.  An authentic letter from the 
Commanding Officer of the USS RENVILLE, dated October 1966, 
indicates that while the ship was anchored in Danang the 
"entire crew" was allowed to visit Monkey Island for 
departmental parties each week involving cooking, water 
skiing and general relaxation in the sun.  The veteran's 
assertions that he set foot on Vietnam soil during the 
Vietnam Era for recreational purposes are corroborated by the 
historical documents provided.

The question presented is whether the veteran's setting foot 
in Vietnam for recreational purposes entitles him to the 
presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii).  The definition of "service in Vietnam" 
has posed some definitional difficulties due to ambiguity.  
For instance, VA's General Counsel has held that performing 
high altitude flying missions over the skies of the Republic 
of Vietnam did not fit the definition of duty or visitation 
in the Republic of Vietnam.  VAOPGCPREC 7-93 (Aug. 12, 1993).  
VA's General Counsel has also held that service on a deep-
water vessel in waters off the shore of the Republic of 
Vietnam did not fit the definition of duty or visitation in 
the Republic of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).

The plain language of 38 C.F.R. § 3.307(a)(6)(iii) states 
that the presumption of herbicide exposure service is met if 
the conditions of service involved either (1) duty in the 
Republic of Vietnam or (2) visitation in the Republic of 
Vietnam.  The term "duty" contemplates "service under 
orders" which is not claimed in this case.  See VAOPGCPREC 
7-93 (Aug. 12, 1993) (citing the definition of duty from 
Webster's Third New International Dictionary 705 (Philip B. 
Grove ed., 1981).  The term "visitation" could be 
consistent with an act to go to see such as on a tour for 
recreational purposes or for purposes of making an official 
inspection or examination.  Webster's II New College 
Dictionary 1235 (1995).  

In this case, the veteran set foot on Vietnam for 
recreational purposes.  In the proposed rulemaking for what 
is now 38 C.F.R. § 3.307(a)(6)(iii), VA indicated that more 
than 2.4 million United States military personnel served in 
Vietnam many of which were deployed in or near locations 
where herbicides were sprayed.  50 Fed. Reg. 15848, 15849 
(Apr. 22, 1985).  In creating the presumption of exposure, VA 
stated "[b]ecause some military personnel stationed 
elsewhere may have been present in the Republic of Vietnam, 
'service in the Republic of Vietnam' will encompass services 
elsewhere if the person concerned actually was in the 
Republic of Vietnam, however briefly."  (emphasis added).  
In VAOPGCPREC 7-93, VA's General Counsel stated that, in 
implementing a similar provision in 38 C.F.R. § 3.313 
defining "service in Vietnam" for purposes of presumptive 
service connection for non-Hodgkin's lymphoma (NHL) based on 
exposure to herbicides, the concern involved an association 
between NHL and those veterans who were "present on the 
ground" in Vietnam.  In VAOPGCPREC 27-97, VA's General 
Counsel interpreted 38 C.F.R. § 3.307(a)(6)(iii) as applying 
to personnel who actually had been present within the 
boundaries of the Republic of Vietnam.  

Notably, the term "visitation" in the final version of 
38 C.F.R. § 3.307(a)(6)(iii) is not qualified by any term 
requiring that such visitation be connected with military 
duties.  See, e.g., 38 C.F.R. § 3.309(d)(3)(iv), (vi) (2006) 
(radiation-risk activity presumed for military personnel 
having "official military duties" involving onsite 
participation in atmospheric testing or the occupation of 
Hiroshima or Nagasaki).  See also McGuire v. West, 11 Vet. 
App. 274 (1998) (a claimant's liberty leave visitation to 
Nagasaki and Hiroshima did not qualify for the presumption of 
ionizing radiation exposure as his military duties did not 
involve the occupation of Nagasaki or Hiroshima).

The Board finds, based on a plain reading of 38 C.F.R. 
§ 3.307(a)(6)(iii) and its historical context, that the 
presumption of herbicide exposure set forth in 38 C.F.R. 
§ 3.307(a)(6)(iii) applies to a veteran who set foot in the 
Republic of Vietnam by way of visitation, even if for 
recreational purposes.  This interpretation is consistent 
with the proposed rulemaking commentary and VA's General 
Counsel's interpretation in VAOPGCPREC 27-97.  Notably, this 
interpretation is consistent with the RO's September 2003 
VCAA letter that advised the veteran that he needed to meet 
the "in country" requirement by having been stationed 
ashore in Vietnam "or [that] you must have disembarked."

Based upon the above, the Board finds that the veteran set 
foot in the Republic of Vietnam in September 1966 by way of 
visitation, and holds a current diagnosis of type II diabetes 
mellitus.  He is presumed to have been exposed to herbicides 
pursuant to 38 C.F.R. § 3.307(a)(6)(iii), and is entitled to 
service connection for type II diabetes mellitus on a 
presumptive basis under 38 C.F.R. § 3.309(e).  The Board, 
therefore, grants the claim of entitlement to service 
connection for type II diabetes mellitus.


ORDER

Service connection for type II diabetes mellitus is granted.


REMAND

The veteran claims to manifest hepatitis C as a result of in-
service risk factors, to include high risk sexual activity 
and obtaining a tattoo.  These are hepatitis C risk factors 
recognized by VA.  See RO letter dated September 15, 2003.  
However, his service examinations of the skin did not 
disclose the existence of a tattoo.  He has admitted to non-
service related risk factors including high risk sexual 
activity prior to and following active service.  His clinical 
records include his July 2003 admission to cocaine usage.  
These are also hepatitis C risk factors recognized by VA.  
The record shows a diagnosis of Laennec's/alcoholic cirrhosis 
of the liver.  Laboratory testing in November 2003 showed a 
reactive antibody to hepatitis C Ab.

The veteran has claimed two in-service risk factors for 
hepatitis C, and evidence showing a reactive antibody to 
hepatitis C Ab.  There is a low threshold for obtaining a 
medical examination and opinion under 38 C.F.R. 
§ 3.159(c)(4).  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds that medical examination and opinion 
is necessary to decide the claim.

On remand, the veteran should be advised of the criteria for 
establishing a disability rating and effective date of award.  
See Dingess/Hartman, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify all 
medical providers that have treated him for 
hepatitis C, and provide him notice of the 
criteria for establishing a disability 
rating and effective date of award 
consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Thereafter, schedule the veteran for an 
appropriate VA examination to determine 
whether he manifests hepatitis C and, if 
so, the likely etiology of the disease.  
The claims folder should be provided to the 
examiner for review.

The examiner should be requested to 
determine whether the veteran manifests 
hepatitis C.  If so, the examiner should 
identify all of the veteran's risk factors 
for contracting hepatitis C, including a 
description of the veteran's tattoo(s), and 
any information that may identify the date 
of onset.  The examiner should then provide 
opinion as to whether it is at least as 
likely as not (probability of 50% or 
greater) that the veteran's hepatitis C had 
its onset during active service or is 
related to any in-service disease or 
injury, including the in-service risk 
factors.

All opinions should be based on a review of 
the evidence of record, including the 
service medical records, and sound medical 
principles.  The examiner should provide a 
rationale for all opinions expressed.

3.  Following completion of the foregoing, 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


